Sandler, J.
(dissenting). As the court’s opinion makes clear, appellant was convicted after a jury trial of burglary in the third degree on the basis of overwhelming, indeed conclusive, evidence.
Two police officers on anticrime patrol saw the appellant and his codefendant Simmons emerging one afternoon from a residential building, looking in each direction in a way meaningful to experienced police officers, and carrying in several bags an assortment of items that are the common fruits of an apartment house burglary. One officer followed the two on foot down the block, and approached them as they were hailing a cab, the bags having been placed on the ground near them. The defendants claimed that they had just bought the varied property in the two bags, although they had no receipts for any of them, and denied having emerged from the building which the officer had just seen them emerging from. They were arrested and *249returned to the street in front of the building from which they had been seen to exit. A search of their persons disclosed a screwdriver and other items of a suspicious character.
After the Miranda warnings were administered, and in a separate conversation, Simmons disclosed to the officers the apartment in the building which had been burglarized. The officers thereafter confirmed that the apartment in question had been the subject of a burglary. The owner of the apartment identified as hers the property which the defendants had been carrying.
This was a very strong case indeed. If it were possible to strengthen the case still further, this was accomplished when appellant took the stand and gave testimony that can be fairly described as a tissue of transparent fabrications. The most important part of his testimony was his agreement that at the time the officer approached him and Simmons, the bags containing the property thereafter identified as stolen were on the sidewalk near where the appellant and Simmons were waiting for a cab. In short, the thesis presented by the appellant was that an unknown burglar or burglars, having ransacked the apartment in question over a block away, had somehow, without being observed by the appellant or his friend, abandoned their ill-gotten gains on the sidewalk at precisely the point that he and his companion were waiting for a cab, and that the police officers then decided to frame him and Simmons for the crime by falsely testifying that they had seen them exiting the apartment building with the bags, and falsely saying that he and Simmons had claimed ownership of the property.
Of course a conviction may not stand, no matter how strong the proof, if a defendant has been denied the fundamental right to a fair trial. (People v Crimmins, 36 NY2d 230, 238.) After a careful study of the trial record, I do not believe that what occurred in this trial can be fairly so characterized.
Undeniably error occurred during the cross-examination of appellant with regard to his prior use of narcotics. After the defendant had falsely denied that he had ever used *250narcotics in answer to properly put questions that were not objected to, and after he went on to deny falsely having told two doctors in the course of separate physical examinations that he had used narcotics for years, the following questions by the trial assistant, belatedly but pertinently objected to, improperly referred to the contents of documents not in evidence, and were in any event excessive in the intensity and duration of the examination on this collateral issue. This aspect of the trial merits criticism.
In evaluating this episode, it seems to me that fairness requires acknowledgment that nothing clearly objectionable would have occurred if the defendant had not, as he thereafter admitted, given deliberately false testimony in the first place. Nor am I able to withhold some measure of sympathetic understanding to a trial assistant confronted by what she knew with certainty was intentionally false testimony by a defendant who had been given the benefit of an unusually favorable and unbalanced Sandoval ruling by the trial court, a ruling which precluded the District Attorney from inquiring into even one of the defendant’s many criminal convictions, and which permitted a 30-year-old career criminal to present himself to the jury as though he were a person of unblemished background. In any event, by itself none of what occurred would justify our finding that the appellant was denied a fair trial.
Apart from this aspect of the case, the court’s opinion does not identify a single error that was preserved for our review by objection. The opinion presents a litany of supposed, unobjected to, errors that the trial court was not given an opportunity to respond to and correct, if correction were appropriate, and most of which were not errors at all. The one clear additional error noted in the court’s opinion, and the one or two additional arguable errors, could not singly or collectively have had the slightest impact on the verdict in this case, and accordingly do not remotely warrant our reaching any of them “[a]s a matter of discretion in the interest of justice”. (CPL 470.15, subd 3, par [c].)
A major part of the court’s opinion describes the prejudice purportedly sustained by the appellant as a result of evidence introduced at this joint trial that might not have been admitted if he had been tried separately. The most *251central of the several flaws in this argument is that appellant made no motion for a severance and accordingly no issue appropriate for our consideration is presented. It would require a far more compelling situation than that disclosed by this record to persuade me that this court may properly consider as prejudicial error, in the absence of a motion to sever, the introduction of evidence correctly admissible in a joint trial that would not have been admissible in a separate trial.
Moreover the court’s opinion overstates the prejudice sustained by the defendant because of the joint trial. The single piece of evidence admitted against the defendant in this case that might not have been admissible in a separate trial was the codefendant’s redacted statement that he, and apparently he alone, had broken into the apartment and had stolen the property. Even as to that statement there is a strong case to be made that it would have been o™ balance helpful to the appellant if he had not testified, ain* had not given the testimony that he gave. Further the thrust of the appellant’s testimony was that the police testimony was false from the beginning to the end, including by necessary implication the testimony that Simmons had admitted entering the burglarized apartment. It is surely improbable that the jury would have disbelieved the police with regard to every other aspect of the case but believed them as to the Simmons’ admission. In short, appellant’s testimony was designed to persuade the jury that he and Simmons were both innocent.
In the absence of a motion to sever, the whole issue discussed at length in the court’s opinion could be properly considered only as part of a challenge to the adequacy of appellant’s legal representation, which is in fact how appellant presented the issue. If in fact appellant’s trial counsel had decided not to move to sever, knowing that the redacted statement would be admitted in the joint trial, and that appellant would testify as he did, an issue with regard to adequacy of representation might arguably have been presented. However we cannot determine on this record when appellant’s counsel knew he would testify, and how he would testify, or whether the decision to testify was that of counsel or that of the appellant. Indeed we do not *252know who made the decision not to move for a severance. From the appellant’s testimony there emerges the picture of a man with unbounded if unrealistic confidence in his ability to use words to deceive others, as well as a man who viewed himself as the articulate spokesman for himself and his old friend, Simmons. Although this record does not permit a definitive judgment, there is at least a reasonable possibility that it was the appellant, not counsel, who decided that there should be no motion to sever, and the appellant, not counsel, who decided that he should testify.
In what seems to me the single clear error among those detailed in the court’s opinion, the trial assistant was wrong to argue in her summation that the statement by the codefendant, to the extent to which it confirmed the fact of the burglary, could be considered as evidence against the appellant as well. No objection was made to this argument, and I can see no reason whatever for reaching the issue in the interest of justice. The argument was primarily defensive in character, the trial assistant being concerned lest the jurors infer from the redacted statement that only Simmons was guilty. It is unrealistic to suppose that this brief argument added so much as a featherweight to the strength of the case.
Much of the court’s opinion focuses on the cross-examination of the defendant, in part correctly, as I have already indicated. This aspect of the trial cannot be understood without reference to the trial court’s unusual Sandoval ruling. The appellant’s previous criminal record embraced 21 arrests and 10 convictions, including one prior felony conviction for attempted robbery. The trial court granted in its entirety appellant’s Sandoval motion and precluded the trial assistant from questioning the defendant with regard to any conviction, or the facts underlying any arrest or conviction, on the finding that all involved elements similar to the crime for which the appellant was on trial.
Appreciating as I do the concerns of the trial court that contributed to this ruling, it seems to me to have been palpably erroneous, as unfair to the District Attorney as some Sandoval rulings in other cases have seemed to me unfair to defendant. A variety of balancing options were available to the trial court that would have protected the *253rights both of the District Attorney and the defendant. As suggested by the trial assistant, she could have been limited on cross-examination to eliciting the fact of previous convictions without being permitted to develop the character of the offenses. If so inclined the trial court could have limited the number of such convictions that could be so developed. Alternatively the trial court could have permitted the trial assistant to inquire specifically only as to one conviction, perhaps that for attempted robbery, and otherwise limited her cross-examination to eliciting only that the defendant had been convicted of several other crimes. The court’s unbalanced ruling, permitting the defendant to testify as though he were a person of unblemished background, undoubtedly contributed to some of the excesses in the District Attorney’s cross-examination, and perhaps also to the trialcourt’s belated effort to restore the balance.
Preliminarily, this court’s opinion cites as error several questions in which the District Attorney brought out that the defendant had used aliases on some occasions. No objection was raised to these questions, and I do not understand on what basis this court has determined that the issue should be considered in the interest of justice.
At the time this case was tried, no appellate court in this State, and certainly not this court, had ever held that questions as to aliases did not present an issue for the discretionary determination of the trial court. More recently the Appellate Division in the Second Department appears to have held that such questions are per se erroneous. (People v Lindo, 85 AD2d 643; People v Jimenez, 79 AD2d 1012, mod on other grounds 55 NY2d 895.) Even if this court were disposed to adopt that principle, a question as to which the court’s opinion is silent, it seems to me unjustified for us to reach in the interest of justice several questions asked in good faith at a time when such questions were uniformly considered appropriate, which were not objected to, and which elicited answers that could not have affected the verdict in the case.
The court’s opinion suggests that these questions wrongfully circumvented the Sandoval ruling and could have communicated to the jury, contrary to the trial court’s ruling, that the defendant had been previously convicted of *254crimes. However, nothing in the trial court’s ruling excluded such questions, or could reasonably have been relied on by appellant to do so. The absence of objection confirms that appellant’s counsel perceived no such violation. I do not see why this court should retrospectively expand a Sandoval ruling unbalanced in favor of the defendant to exclude still other questions that were not in fact interdicted and reach the issue in the interest of justice.
The situation here is wholly different from that addressed in People v Sellars (74 AD2d 551) in which questions as to aliases were carefully framed to specify particular dates and occasions on which the defendant in fact had been arrested for crimes which the trial assistant was precluded from inquiring about. Although anything is possible, it is a doubtful conjecture that a few general questions as to whether the appellant had ever used several aliases would have led the jury to infer that the aliases had been used in connection with arrests concerning which no specific question had been asked by the trial assistant.
Turning to the defendant’s cross-examination with regard to prior narcotics usage, this phase of the cross-examination was initiated by three questions to which the appellant falsely answered that he had never used drugs, had never used heroin or cocaine, and had never been certified as a narcotics addict. No objection was made to any of these questions.
The question with regard to addict certification was clearly improper. The questions as to prior use of narcotics were of course appropriate unless, as suggested by this court, they conflicted with the trial court’s Sandoval ruling. But nothing in the court’s Sandoval ruling explicitly or by necessary implication precluded any questions as to prior narcotics use. And although it was wrong for the trial assistant not to have first inquired as to the propriety of these questions, the later rulings of the trial court strongly indicate that he did not interpret his ruling to prohibit general questions as to narcotics use. The absence of any objection that would have permitted the trial court to address the issue at its inception, confirming that appellant’s counsel saw no breach, should be dispositive.
*255The defendant having falsely denied prior narcotics use, the trial assistant clearly had the right, subject to the discretion of the trial court, to pursue the issue at least to the extent of asking whether the defendant had not previously admitted substantial narcotics usage to two doctors in the course of physical examinations. (People v Sorge, 301 NY 198, 200-202.) As already indicated, I believe that much of the interrogation that followed the defendant’s continued false denials was improper.
The most disquieting aspect of the court’s opinion is its harsh condemnation of that part of the prosecutor’s summation that addressed the issue of the credibility of the police officers and the credibility of the appellant. The criticism seems to me almost entirely unjustified. The opinion extends some passing judicial comments in particular contexts into a set of standards for prosecutorial summations that are unreasonably and severely restrictive, and that expand inordinately the already existing, and proper, distinction between that which is permitted to prosecutors and that which is permitted to defense counsel, and indeed to all other trial lawyers. It will inevitably be the source of confusion and error on the part of Trial Judges and prosecutors.
The realistic problem facing the trial assistant, as it was the problem confronting defense counsel, was that two very different versions of the event had been presented. Both could not be true. Nor could the two accounts conceivably be reconciled on the basis that somebody had been honestly mistaken. Either the police officers had given false testimony willfully and purposefully, or the appellant had done so. It was in short the familiar burden of the prosecutor to argue to the jury that the police officers had told the truth and that the appellant had lied.
As to the police officers, the trial assistant appropriately pointed out the inherent credibility of their testimony, that it conformed to common sense and experience, that the events described by them held together in a coherent way and were corroborated by objective facts, that they had no motive to lie or any interest in the outcome of the case. In response to attacks by defense counsel on the competence with which the arrest and investigation had been con*256ducted, she strongly and properly defended the officers as having performed their duties conscientiously and well, which in fact they had done on any objective view of this record.
The court is clearly wrong when it charges that the prosecutor “vouched for the credibility of the officers” by stating that they had no motive to lie and by arguing, with regard to events at which she had not been present, that the officers “have been honest and consistent; that they did an outstanding and beautiful job”. The court is equally wrong in criticising the trial assistant’s entirely correct statement, one used without objection from time immemorial, that the appellant “had an interest in the outcome of this case” and “has a definite motive to lie”.
In evaluating appellant’s testimony, it was the trial assistant’s function, if the evidence provided a fair basis for the argument, to persuade the jury that his testimony was false, and under the circumstances that it was intentionally false. In this case virtually every aspect of the appellant’s testimony provided abundant material for that argument. In every respect in which this court’s opinion quotes the trial assistant as having argued to the jury that the appellant lied, the argument was squarely and solidly supported by the evidence. I do not believe that an objective reader of the trial record could doubt that the appellant in fact lied throughout his testimony.
Although this may not have been intended, the court’s opinion appears to assert that a prosecutor may not in the course of a summation, no matter how fairly the argument is based on the record, argue to the jury that a defendant gave intentionally false testimony, that the defendant did so repetitively, that he showed a total contempt and disregard for the truth, that his testimony stamps him as a person prepared to lie whenever it serves his interests, and that he is wholly unworthy of belief. If the court in fact means what it said, difficult days are indeed ahead for those charged with the prosecution of crime.
It may be that the court’s primary concern is not with the substance of the argument but with the prosecutor’s choice of language; that all would have been well if the trial *257assistant had used other expressions in lieu of the word “lie”, which have the same meaning; that no fault would have been found if she had used such expressions as “prevaricate”, “willfully deceive”, “deliberately misstate”, “concoct”, “invent”, “systematically falsify”, and the like. I confess that I do not understand what there is about this commonly used word that creates a legally significant issue in its use in arguments to lay jurors who surely hear and use the word in the everyday concerns of their lives. Curiously, the offending word has been used for many years as boilerplate language in standard criminal charges, trial courts customarily instructing juries to consider, among other criteria in evaluating credibility, whether a witness had a “motive to lie”. I am mystified by the process which transforms this long-approved instruction into error when used by prosecutors in summation in accordance with the precise intent of the instruction.
The word has been used by trial lawyers for generations if not for centuries. The principal caution of experienced trial lawyers is that its use is often tactically unwise because it may evoke sympathy for a witness so accused in the absence of very convincing evidence in the record that it has been appropriately applied. It is a strong word but not an inflammatory word. Although there are a scattering of cases in which appellate courts have expressed displeasure at its use by prosecutors (I am aware of none criticising its use by anybody else), I know of no case in which a conviction was reversed because of its repetitive use, without any objection that might have limited its use, in which the evidence so clearly justified the argument that was made and in which the guilt of the defendant was so conclusively established.
Let me state clearly that in my opinion, with unimportant exceptions, the trial assistant’s comments on the truthfulness of the defendant were proper, were fully justified by the record, did not misinterpret the meaning of the evidence, and in no way exaggerated the pervasive deceitfulness that appeared in virtually every single word that the appellant uttered on the witness stand.
Accordingly, the judgment of the Supreme Court, New York County (McCooe, J.), rendered December 18, 1979, *258convicting the defendant, after a trial by jury of burglary in the third degree, and imposing a sentence of 3 to 6 years’ imprisonment, should be affirmed.
Murphy, P. J. and Carro, J., concur with Ross, J.; Sandler, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on December 18,1979, reversed, on the law and as a matter of discretion in the interest of justice, and the case remanded for a new trial.